Citation Nr: 1712535	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-39 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for headaches.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, J. N.



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 2003 to February 2007, with service in Iraq.  The Veteran was awarded the Combat Action Badge and Parachutist Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had a hearing before the undersigned Veterans' Law Judge in November 2015.  A transcript of that proceeding has been associated with the claims file.

In a March 2016 decision, the Board in pertinent part granted the Veteran an increased rating of 30 percent for his headache disability, denied a rating in excess of 30 percent for the same, and remanded the Veteran's TBI residuals claim for further development.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In a November 2016 order, the Court vacated the March 2016 Board decision as it pertained to the denial of a rating in excess of 30 percent for the Veteran's headaches disability and remanded the matter to the Board for further proceedings consistent with a October 2016 Joint Motion for Partial Remand (JMR), with specific consideration of the Court's decision in Pierce v. Principi, 18 Vet. App. 440 (2004).  The JMR left undisturbed the other issues adjudicated in the Board's March 2016 decision, specifically the grant of a 70 percent rating for the Veteran's PTSD and a denial of a rating in excess of 10 percent for residuals of a left shoulder injury, as well as the remand of the TBI residuals claim.

In a July 2016 rating decision, the RO granted the Veteran a separate rating for vertigo.  Therefore, this claim has been resolved and is no longer before the Board on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record reflects that the Veteran is currently employed.  See May 2016 VA examination report, noting that the Veteran was working 6 to 8 hours a day, 4 days per week.  Thus, the Board finds that a claim for TDIU is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's headaches claim, there appear to be outstanding records.  A June 24, 2016 neurology clinic note states that the Veteran was scheduled to have a follow-up appointment on September 29, 2016 related to Botox injections he received as part of his headache treatment.  Records subsequent to July 2016 have not been associated with the claims file.  On remand, outstanding VA medical records from July 2016 to present should be obtained.

Regarding the Veteran's TBI residuals, additional clarification is required.  The Veteran's July 2015 VA TBI examination report indicated that objective testing was performed, specifically the Montreal Cognitive Assessment, which showed results in the normal range (26/30).  See July 2015 VA TBI examination, pg. 4.  The examiner indicated these results showed no objective evidence of memory loss secondary to TBI, and the examiner assigned a score of "0" for the memory, attention, concentration, and executive functions facet.  Id. at pg. 3.  On the May 2016 VA TBI examination report, the examiner indicated the Veteran had objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment, which warrants a facet score of "3."  See May 2016 VA TBI examination, pg. 5.  The examiner noted that the Montreal Cognitive Assessment or Mini Mental status examination were not performed as the Veteran reported he could not do so.  Id. at pg. 8.  

The May 2016 examination report indicated that the Veteran stated that he was unable to perform the Montreal Cognitive Assessment or Mini Mental status examination.  The July 2015 TBI report stated that a neuropsychology test was not requested as the Veteran's Montreal Cognitive Assessment score was normal; however, the May 2016 TBI report did not include neuropsychological testing or an explanation for why such testing was not performed.  

Moreover, the April 2015 VA PTSD examination report indicated that the Veteran's memory impairment was a symptom of his PTSD.  See April 2015 VA PTSD examination report, pg. 7.  Note 1 to Diagnostic Code 8045 states that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations may not be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition may be assigned.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 1 (2016).

For these reasons, clarification is required to assess the Veteran's cognitive functioning and determine whether any impairment is attributable to his TBI residuals, PTSD, or a combination of both conditions.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for his claimed disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Schedule the Veteran for an appropriate examination to determine the current severity of his TBI residuals.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

The examiner should address the findings of the June 2015 and May 2016 TBI examination reports, as well as the April 2015 PTSD examination report, and indicate whether the Veteran's symptoms of cognitive impairment, including memory, attention, concentration, and executive functions, overlap with his service-connected PTSD, or whether such symptoms can be clearly separated.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 1 (2016).

3.  Review the examination report(s) for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




